DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The Office notes that applicant was advised during the after final consideration pilot that their amendments, submitted 10/11/2022, would not overcome the cited art of record. Applicant has since removed the only limitation not previously considered prior to the final action mailed 07/14/2022. 
 
Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 
On page 7 of the response, applicant contends the combination is improper, because the motivation to combine Kwon and Larson “is wrong”. To support this contention, applicant contends the greater tuning control is provided by the heat conducting fingers and [0060] “does not even mention ‘increased power’”. 
[0007] states “It is therefore a goal of the invention to provide a tunable waveguide grating that could be tuned quickly and efficiently, substantially without degradation of spectral properties, while providing an adequate structural support for the waveguide.” [0008] and [0009] do suggest that the tuning fingers play a part in the improved tuning. However, Larson also notes in [0058] that the gaps (claimed as “a recess”) play a part in the improved tuning, because they help to prevent thermal cross talk between the various sections. 
Additionally, the Office agrees that [0060] does not state “increased power”. However, [0060] states “The function of the amplifier section 300 is to amplify the light 108 generated in the gain section 126, to provide a constant output power as the emission wavelength of the laser 320 is tuned by the synchronously tuned Bragg gratings 100.” Amplify, as defined in the Merriam-Webster Dictionary, means to expand, to make larger or greater, or to increase. Additionally, Merriam-Webster Thesaurus identifies “increase” as a synonym of “amplify”. Accordingly, a person of ordinary skill in the art would understand [0060] to disclose increasing power even though “increased” is not actually recited. 
Applicant continues on page 7, by stating “Larson does not teach or suggest that the plurality of electrodes should be thermally connected to a cooling device as the heat flow is controlled by the heat conducting fingers 119A and 119B…Thus, a combination of Kwon and Larson would not render obvious the features that “the heat sink arrangement is thermally connected to the laser resonator, seen in the horizontal direction, on both sides of the at least one hole being arranged within the horizontal range of the tuning section.” This is also unpersuasive. First, it is noted that the supports of Larson 122 do help provide thermal pathways such that the sections may be heated/tuned independently with minimal thermal cross talk. See, e.g., [0058] (“Also, the first and second gaps 105 and 145 can form a single gap, although the latter structure will have somewhat increased thermal crosstalk between the tunable DBR and phase sections 100 and 160, respectively; this is why two separate gaps 105 and 145 are preferred.”). Additionally, the Office notes that the lower electrode of Larson is not a single electrode 92 as shown in Fig. 11 of Kwon but a multi-section electrode 302 of Fig. 11A. Accordingly, a person of ordinary skill in the art would necessarily connect the additional electrical connections of Larson thermally and electrically to the heat sink as disclosed by Kwon so that the additional lower electrodes may function to provide electrical contact to the additional sections of the device for greater tuning control without degradation of spectral properties and increased power while also providing the desired thermal control over the additional sections. 
Applicant applies the same arguments with regards to claim 14. The arguments are unpersuasive for the same reasons. 

Priority
This application is a continuation of PCT/EP2019/060787 filed on 04/26/2019 and further claims priority to EP18170115.2 filed on 04/30/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0205199 A1), hereafter Kwon, in view of Larson (US 2014/0010248 A1), hereafter Larson.
Regarding claims 1 and 14, Kwon discloses a thermally tunable laser (Figs. 11 and 15 element 100; [0051]) comprising: a substrate comprising an upper side and a lower side (Figs. 11 and 15 element 10); a laser resonator for producing a laser emission comprising a horizontal direction (Figs. 11 and 15 elements 102, 104, and 106), wherein the laser resonator is arranged at the upper side of the substrate (Figs. 11 and 15 elements 102, 104, and 106 are on an upper surface of element 10), wherein the laser resonator comprises a gain section for producing light for the laser emission (Figs. 11 and 15 element 32), and wherein the laser resonator comprises a tuning section for tuning a wavelength of the laser emission, wherein the tuning section is arranged at an horizontal end of the gain section (Fig. 15 element 106 and 34; [0051]); a heating arrangement for heating the tuning section (Fig. 15 element 50 and 76; [0051]); a heat sink arrangement for dissipating a heat flow from the laser resonator to the heat sink arrangement, wherein the heat sink arrangement is arranged at the lower side of the substrate (Fig. 11 element 120)1; and a hole arrangement for influencing the heat flow from the laser resonator to the heat sink arrangement, wherein the hole arrangement is arranged between the substrate and the heat sink arrangement (Fig. 11 element 108; Fig. 15 element 108a), wherein one or more holes of the hole arrangement comprise at least one hole being arranged within a horizontal range of the tuning section, so that a thermal resistance between the tuning section and the heat sink arrangement is increased (Fig. 11 element 108; Fig. 15 element 108a; [0065]); wherein the at least one hole being arranged within the horizontal range of the tuning section comprises a recess within the substrate ([0065]); and wherein the heat sink arrangement is thermally connected to the laser resonator via the lower electrode (Fig. 11 element 92, 110, and 120; [0063]-[0064]). Kwon does not explicitly disclose the heat sink is thermally connected to the laser resonator, as seen in the horizontal direction, on both sides of the at least one hole being arranged within the horizontal range of the tuning section. However, Larson discloses a structure having lower electrodes (Fig. 11A elements 302), as seen in the horizontal direction (Fig. 11a), on both sides of the at least one hole being arranged within the horizontal range of the tuning section (Fig. 11A elements 302 are shown on both sides of elements 105). The advantage is to provide a common back plane electrode for the multiple sections of the device ([0060]). The additional sections provide greater tuning control without degradation of spectral properties ([0007]) and increased power ([0060]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kwon with a structure having lower electrodes, as seen in the horizontal direction, on both sides of the at least one hole being arranged within the horizontal range of the tuning section as disclosed by Larson in order to provide a common back plane electrode for the multiple sections of the device since the additional sections provide greater tuning control without degradation of spectral properties and increased power. Kwon in view of Larson do not explicitly disclose the heat sink is connected to the laser resonator, as seen in the horizontal direction, on both sides of the at least one hole being arranged within the horizontal range of the tuning section. However, the combination of Kwon and Larson will necessarily result in the laser resonator, as seen in the horizontal direction, on both sides of the at least one hole being arranged within the horizontal range of the tuning section. Specifically, Kwon discloses the lower electrode should be thermally and electrically connected to the heat sink. Additionally, Larson discloses a plurality of lower electrodes to provide electrical connections to different parts of the device. Accordingly, a person of ordinary skill in the art would necessarily connect the additional electrical connections of Larson thermally and electrically to the heat sink as disclosed by Kwon so that the additional lower electrodes may function to provide electrical contact to the additional sections of the device for greater tuning control without degradation of spectral properties and increased power while also providing the desired thermal control over the additional sections. 
Regarding claim 2, Kwon further discloses the tuning section comprises a grating section and a phase section (Fig. 11 and 15 element 104 and 106; [0056]).
Regarding claim 3, Kwon further discloses the heating arrangement comprises a first heating member for heating the grating section (Fig. 11 and 15 elements 76 and 50; [0051]) and a second heating member for heating the phase section ([0049] refers to turning the phase section via “thermal heating” that necessarily requires a second heating member also shows as elements 74 and 64).
Regarding claim 4, Kwon further discloses the one or more holes of the hole arrangement comprise a hole, which is arranged within a horizontal range of the grating section, so that a thermal resistance between the grating section and the heat sink arrangement is increased (Fig. 15 element 108a in section 106; [0065]), wherein the one or more holes of the hole arrangement comprise a hole, which is arranged within a horizontal range of the phase section, so that a thermal resistance between the phase section and the heat sink arrangement is increased (Fig. 15 element 108a in section 104; [0065]), and wherein the hole, which is arranged within the horizontal range of the grating section, and the hole, which is arranged within the horizontal range of the phase section are separated by a thermally conducting connection between the substrate and the heat sink arrangement (Fig. 15 element 10 between elements 108a).
Regarding claim 5, Kwon further discloses the heat sink arrangement comprises a heat sink member comprising a flat upper surface (Fig. 11 element 123).
Regarding claim 6, Kwon further discloses heat sink arrangement comprises a heat spreading layer thermally connecting the substrate and the heat sink member (Fig. 11 element 110 functions as a heat spreading layer because it thermally connects the substrate and the heat sink member).
Regarding claim 7, Kwon further discloses the one or more holes of the hole arrangement comprise at least one hole comprising a recess within the heat sink arrangement (Fig. 11 element 110 shows a further hole between elements 108 and 123).
Regarding claim 8, Kwon further discloses the heat sink (Fig. 11 element 120) arrangement comprises a heat sink member comprising a flat upper surface (Fig. 11 element 123), wherein the heat sink arrangement comprises a heat spreading layer thermally connecting the substrate and the heat sink member (Fig. 11 element 110), and wherein the one or more holes of the hole arrangement comprises at least one hole comprising a recess within the heat spreading layer of the heat sink arrangement (Fig. 11 element 110 has a hole between element 108 and 103).
Regarding claim 9, Kwon further discloses the one or more holes of the hole arrangement comprise a hole being arranged within a horizontal range of the grating section and within a horizontal range of the phase section, so that a thermal resistance between the grating section and the heat sink arrangement and a thermal resistance between the phase section and the heating arrangement are increased ([0065]; Fig. 11 element 108; Fig. 15 element 108a)
Regarding claim 10, Kwon does not explicitly disclose the laser resonator comprises a further tuning section for tuning the wavelength of the laser emission, wherein the further tuning section is arranged at a further horizontal end of the gain section, so that the gain section is arranged between the gain section and the further gain section, wherein a further heating arrangement is configured for heating the further tuning section, wherein the one or more holes of the hole arrangement comprise at least one hole being arranged within a horizontal range of the further tuning section, so that a thermal resistance between the further tuning section and the heat sink arrangement is increased. However, Larson discloses the laser resonator (Fig. 11A element 1120) comprises a further tuning section for tuning the wavelength of the laser emission (Fig. 11A elements 100; Fig. 11A shows two sections 100 one of these sections corresponds to the tuning section of claim 1 and the other corresponds to “a further tuning section), wherein the further tuning section is arranged at a further horizontal end of the gain section, so that the gain section is arranged between the tuning section and the further tuning section (Fig. 11A shows section 126 between sections 100), wherein a further heating arrangement is configured for heating the further tuning section (Fig. 11A shows elements 117 in each of section 100; [0050]), wherein the one or more holes of the hole arrangement comprise at least one hole being arranged within a horizontal range of the further tuning section (Fig. 11A shows elements 105 under each of sections 100), so that a thermal resistance between the further tuning section and the heat sink arrangement is increased ([0065]). The advantage is to provide greater tuning control without degradation of spectral properties ([0007]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kwon with the laser resonator comprises a further tuning section for tuning the wavelength of the laser emission, wherein the further tuning section is arranged at a further horizontal end of the gain section, so that the gain section is arranged between the gain section and the further gain section, wherein a further heating arrangement is configured for heating the further tuning section, wherein the one or more holes of the hole arrangement comprise at least one hole being arranged within a horizontal range of the further tuning section, so that a thermal resistance between the further tuning section and the heat sink arrangement is increased as disclose by Larson in order to provide greater tuning control without degradation of spectral properties.
Regarding claim 11, Larson further discloses, for the same reasons above, the further tuning section comprises a further grating section (Fig. 11A sections 100; [0049]).
Regarding claim 12, Larson further discloses, for the same reasons above, the further heating arrangement comprises a further heating member for heating the further grating section (Fig. 11A shows resistive heaters 117 in each of sections 100).
Regarding claim 13, Larson further discloses, for the same reasons as above, the one or more holes of the hole arrangement comprise a hole being arranged within a horizontal range of the further grating section, so that a thermal resistance between the further grating section and the heating arrangement is increased (Fig. 11A shows elements 105 under both sections 100; [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         
 	11/30/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that element 120 is disclosed as a “cooling device” and may constitute a thermo-electric element [0064]. The broadest reasonable interpretation of “heat sink” includes any device that dissipates heat, which includes thermo-electric element.